'Warner, Chief Justice.
This case came before the court below on a certiorari from a justice court, and upon the hearing thereof the ■court overruled the same. Whereupon the plaintiff in certiorari excepted.
It appears from the record that the plaintiff in the justice court sued the defendant for killing his cow by its railroad train, within fifteen or twenty feet of a public road crossing. There is no dispute, from the evidence, that the cow was killed by defendant’s train, nor as to the fact that the whistle of its locomotive was not blown and its train checked in its speed as required by the 708th section of the Code, and the presumption being *265against the company as provided by the 3033d section, there was no error in overruling the certiorari in view of the evidence contained in the record, nor in regard to the incompetency of the juror, James. 19th Ga., 614.
Let the judgment of the court below be affirmed.